Citation Nr: 1612582	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral strain with sacralization at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The appellant has a verified period of active duty for training (ACDUTRA) with the Army National Guard from August 14 to September 8, 1975.  It appears he served in the Army National Guard from March to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal. 

In April 2011, the appellant presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the claims folder.


FINDINGS OF FACT

1.  An unappealed July 1986 rating decision denied reopening the appellant's claim of entitlement to service connection for a back disability.
 
2.  Evidence received since the July 1986 rating decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).
 
2.  Evidence submitted to reopen the claim of entitlement to service connection for lumbosacral strain with sacralization of L5 is not new and material and the claim of entitlement to service connection for lumbosacral strain with sacralization of L5 is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim to reopen.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in January 2009, February 2012, and July 2012 satisfied the duty to notify provisions and included proper notice to the appellant regarding the regulations pertinent to the establishment of an effective date and of the disability rating, and the January 2009 letter was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to applications to reopen previously denied claims, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare VAOPGCPREC 6-2014 with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the January 2009 letter provided notice of the elements of service connection and new and material evidence.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied. 

No VA examination was conducted in this case.  In this regard, the Board notes that in attempts to reopen previously denied claims for service connection, the duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  As such, no duty to assist examination provisions could have been violated.  See id.

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its January 2012 remand.  Specifically, the January 2012 Board remand instructed the RO to provide a notice letter informing the appellant of the date of the last prior denial of the claim and the reasons for such denial; to request clinical records from Fort Ord Hospital from July to September 1975 pertaining to a back injury, to obtain VA treatment records from the Oklahoma City VA Medical Center (VAMC) dating from 1975 to November 2008 and from February 2009 to the present, and from the Shreveport VAMC dating from 2000 to 2005; and to obtain any SSA disability records.  The RO sent the appellant letters in February 2012 and July 2012, which comply with the remand directives.  The appellant's treatment records from the Oklahoma City VAMC were obtained, except records dating from January 1, 1975 to November 2, 1976.  The other records were not obtained.  Sufficient attempts and documentation of such attempts and of responses are of record regarding the development efforts to obtain the remaining VA treatment records, SSA records, and clinical records from Fort Ord Hospital.  All appropriate effort was undertaken, including notifying the appellant of all development effort, and an April 2013 formal finding of unavailability is of record, defining the development effort undertaken to obtain the SSA records, Shreveport VAMC records from 2000 to 2005, Oklahoma City VAMC records from January 1975 to November 1976 and Fort Ord records dating from July 1975 to September 1975.  The Board finds that the RO has complied with the Board's instructions and that the above listed actions substantially comply with the Board's January 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appellant's claim for service connection for a back disability was originally denied in a June 1976 rating decision.  The appellant appealed the decision and in February 1977, the Board also denied the claim.  The appellant did not seek, and the Chairman did not order, reconsideration, of the Board's February 1977 decision.  Additionally, the Board decision was not appealed.  As such, it is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

The appellant filed a new claim for service connection for a back disability in June 1986 and in a July 1986 rating action, the RO determined that new and material evidence had not been received to reopen the claim.  After the appellant was notified in July 1986, he did not file a timely appeal with respect to the July 1986 rating action, nor was new and material evidence received within one year of the July 1986 rating action.  Therefore, the July 1986 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).

The appellant's claim for service connection for a back disability was previously denied on the basis that the evidence showed that the appellant sustained a back injury in an automobile accident on August 10, 1975, a few days before beginning active duty for training, and examination during service revealed lumbosacral strain and sacralization of the L5.  The Board found no evidence of a back injury in service or of any increase in/aggravation of the appellant's preexisting back disability during service.  

The subsequently received evidence includes a November 1976 VA treatment record which reflects that the appellant has had pain in the low back on and off for about a year.  It was noted that he indicated that he had injured his back lifting while on the job at a hospital.  A November 1976 X-ray study of the lumbosacral spine reflects normal height of the vertebral bodies and their interspace.  The posterior apophyseal joints and sacroiliac joints were well delineated.  The impression was negative.  August 1978 VA treatment records reflect that the appellant had injured his back at work about two or three weeks earlier.  An August 1978 X-ray study reveals that the appellant has a history of back trauma two weeks prior.  An August 25, 1978 X-ray study revealed L5 is sacralized and the disc spaces are otherwise normal in appearance.  There was good motion of all the vertebral bodies on the flexion and extension views.

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, however, the newly submitted evidence reflects that the appellant sought treatment for his back in 1976 and 1978.  Both times he specifically indicated his back pain was related to post-service work-related injuries.  While the newly added evidence does reflect that the appellant had ongoing back symptoms since November 1975, this is not new evidence, as the evidence previously of record includes a November 1975 letter from a private physician which notes that the appellant had back pain and an April 1976 VA examination report previously of record shows that the appellant had had ongoing back problems, which he then reported were present since September 1975.

The Board recognizes that a December 2008 VA treatment record reflects the appellant's report that he has a back injury from his time in the service, which he continues to have pain from.  However, the Board finds that this is duplicative of the appellant's statements already of record.  The newly added evidence does not include any medical statement, finding or suggestion of any nexus between a current back disability and service, and it does not confirm (or even suggest) any back injury during service or any aggravation during service of any preexisting back injury. 

Based on the above, the evidence added to the record cannot be considered new and material evidence, as it in no way raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has not been received regarding this claim to reopen, and reopening of the claim is not in order.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for lumbosacral strain with sacralization at L5, is not reopened; the claim is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


